PER CURIAM:
Claudio Occhione petitions for review of the National Transportation Safety Board’s decision affirming the administrative law judge’s order upholding the suspension of Occhione’s pilot certificate. Our review of the record convinces us that the Board’s decision is based on substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Occhione v. Babbitt, Nos.2009AIR-00026, 2009-GL-05-0030, SE-18719 (NTSB Aug. 17, 2010). We grant Respondent’s motion to strike Occhione’s addendum. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.